Exhibit 10.2

 

April 28, 2015

 

Atlantic Alliance Partnership Corp.

c/o Mark D. Klein

590 Madison Avenue

New York, New York 10022

 

Re: Initial Public Offering

 

Ladies and Gentlemen:

 

This letter (this “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) entered into by
and between Atlantic Alliance Partnership Corp., a business company incorporated
under the laws of the British Virgin Islands with limited liability (the
“Company”), and Citigroup Global Markets Inc., (the “Underwriter”), relating to
an underwritten initial public offering (the “Public Offering”), of 7,500,000 of
the Company’s ordinary shares, no par value (the “Ordinary Shares”). The
Ordinary Shares shall be sold in the Public Offering pursuant to the
registration statement on Form S-1 No. 333- 202235 and prospectus (the
“Prospectus”) filed by the Company with the Securities and Exchange Commission
(the “Commission”) and the Company shall apply to have the Ordinary
Shares listed on the NASDAQ Capital Market. Certain capitalized terms used
herein are defined in paragraph 10 hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the Public Offering and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each of the undersigned hereby agrees with the Company as follows:

 

1. Each of the undersigned agrees that if the Company seeks shareholder approval
of a proposed Business Combination, then in connection with such proposed
Business Combination, he shall vote all Founder Shares and Placement Shares held
by him and any shares acquired by him in the Public Offering or the secondary
public market in favor of such proposed Business Combination.

 

2. Each of the undersigned hereby agrees that in the event that the Company
fails to consummate a Business Combination (as described in the Underwriting
Agreement) within 18 months from the closing of the Public Offering, or such
later period approved by the Company’s shareholders in accordance with the
Company’s amended and restated memorandum and articles of association, each of
the undersigned shall take all reasonable steps to cause the Company to
(i) cease all operations except for the purpose of winding up, (ii) as promptly
as reasonably possible but not more than 10 business days thereafter, redeem
100% of the Ordinary Shares sold in the Public Offering (the “Offering Shares”),
at a per-share price, payable in cash, equal to the aggregate amount then on
deposit in the Trust Account, including interest not previously released to the
Company to pay its tax obligations (less up to $100,000 of interest to pay
dissolution expenses), divided by the number of then outstanding public shares,
which redemption will completely extinguish Public Shareholders’ rights as
shareholders (including the right to receive further liquidation distributions,
if any), subject to applicable law, and (iii) as promptly as reasonably possible
following such redemption, subject to the approval of the Company’s remaining
shareholders and the Company’s board of directors, commence a voluntary
liquidation and thereby a formal dissolution, subject in each case to the
Company’s obligations under the laws of the British Virgin Islands, to provide
for claims of creditors and requirements of applicable law. Each of the
undersigned agrees to not propose any amendment to the Company’s amended and
restated memorandum and articles of association that would affect the substance
or timing of the Company’s obligation to redeem 100% of the Offering Shares if
the Company does not complete a Business Combination within 18 months from the
closing of the Public Offering, unless the Company provides its Public
Shareholders with the opportunity to redeem their Ordinary Shares upon approval
of any such amendment at a per-share price, payable in cash, equal to the
aggregate amount then on deposit in the Trust Account including interest earned
on the funds held in the Trust Account and not previously released to the
Company to pay its tax obligations, divided by the number of then outstanding
public shares.

 



1

 

 

Each of the undersigned acknowledges that he has no right, title, interest or
claim of any kind in or to any monies held in the Trust Account or any other
asset of the Company as a result of any liquidation of the Company with respect
to the Founder Shares or Placement Shares. Each of the undersigned hereby
further waives, with respect to any Ordinary Shares held by him, any redemption
rights he may have in connection with the consummation of a Business
Combination, including, without limitation, any such rights available in the
context of a shareholder vote to approve such Business Combination or in the
context of a tender offer made by the Company to purchase Ordinary Shares
(although each of the undersigned shall be entitled to redemption and
liquidation rights with respect to any Ordinary Shares (other than the Founder
Shares and Placement Shares) he holds if the Company fails to consummate a
Business Combination within 18 months from the date of the closing of the Public
Offering).

 

3. During the period commencing on the effective date of the Underwriting
Agreement and ending 180 days after such date, each of the undersigned shall not
(i) sell, offer to sell, contract or agree to sell, hypothecate, pledge, grant
any option to purchase or otherwise dispose of or agree to dispose of, directly
or indirectly, or establish or increase a put equivalent position or liquidate
or decrease a call equivalent position within the meaning of Section 16 of the
Securities Exchange Act of 1934, as amended, and the rules and regulations of
the Commission promulgated thereunder, with respect to any Ordinary Shares, or
any securities convertible into, or exercisable, or exchangeable for, Ordinary
Shares owned by him, (ii) enter into any swap or other arrangement that
transfers to another, in whole or in part, any of the economic consequences of
ownership of any Ordinary Shares, or any securities convertible into, or
exercisable, or exchangeable for, Ordinary Shares owned by him, whether any such
transaction is to be settled by delivery of such securities, in cash or
otherwise, or (iii) publicly announce any intention to effect any transaction
specified in clause (i) or (ii). 

 

4. [intentionally omitted]

 

5. (a) Each of the undersigned hereby agrees not to participate in the formation
of, or become an officer or director of, any other blank check company until the
Company has entered into a definitive agreement with respect to a Business
Combination or the Company has failed to complete a Business Combination within
18 months after the closing of the Public Offering.

 

(b) Each of the undersigned hereby agrees and acknowledges that: (i) each of the
Underwriters and the Company would be irreparably injured in the event of a
breach by him of his obligations under paragraph 5(a), (ii) monetary damages may
not be an adequate remedy for such breach and (iii) the non-breaching party
shall be entitled to injunctive relief, in addition to any other remedy that
such party may have in law or in equity, in the event of such breach.

 

6 (a) Subject to certain limited exceptions, each of the undersigned agrees not
to sell, assign, transfer or dispose of the Founder Shares until one year after
the completion of an initial Business Combination or earlier if, subsequent to
an initial Business Combination, (x) the last sale price of the Ordinary Shares
equals or exceeds $12.00 per share (as adjusted for stock splits, stock
dividends, reorganizations and recapitalizations) for any 20 trading days within
any 30 trading day period commencing at least 150 days after an initial Business
Combination, or (y) the date on which the Company completes a liquidation,
merger, stock exchange or other similar transaction after an initial Business
Combination that results in all of the Company’s shareholders having the right
to exchange their Ordinary Shares for cash, securities or other property.

 

(b) Each of the undersigned agrees that he shall not effectuate any Transfer of
Placement Shares, until 30 days after the completion of a Business Combination.
The restrictions contained in paragraphs 6(a) and 6(b) hereof are collectively
the “Lock-up”.

 

(c) Notwithstanding the provisions set forth in paragraphs 6(a) and (b), in the
event of (i) the Company’s liquidation prior to the completion of an initial
Business Combination or (ii) the completion of a liquidation, merger, stock
exchange or other similar transaction which results in all of the Company’s
shareholders having the right to exchange their Ordinary Shares for cash,
securities or other property subsequent to the Company’s completion of an
initial Business Combination, the lockup period shall terminate. Transfers of
the Founder Shares and Placement Shares are further permitted as set forth in
clauses (i) through (vi) below, provided that any transferees enter into a
written agreement agreeing to be bound by the Lock-up. Permitted transfers
include: (i) transfers to the Company’s officers or directors, any affiliates or
family members of any of the Company’s officers or directors, any equity holders
of AAP Sponsor (PTC) Corp (the “Sponsor”) or their affiliates, or any affiliates
of the Sponsor, (ii) transfers by gift to an equity holder of the Sponsor’s
immediate family or to a trust, the beneficiary of which is an equity holder of
the Sponsor’s immediate family, an affiliate of the Sponsor or to a charitable
organization; (iii) transfers by virtue of laws of descent and distribution upon
the death of an equity holder of the Sponsor or an officer or director; (iv)
transfers pursuant to a qualified domestic relations order of an equity holder
or an officer or director; (v) transfers by virtue of the laws of the British
Virgin Islands or the Sponsor’s memorandum and articles of association or the
rights attaching to the equity interests in the Sponsor upon dissolution of the
Sponsor; and (vi) transfers by private sales or transfers made in connection
with the consummation of an initial Business Combination at prices no greater
than the price at which such shares were originally purchased.

 



2

 

 

7. Each of the undersigned’s biographical information furnished to the Company
that is included in the Prospectus is true and accurate in all respects and does
not omit any material information with respect to such undersigned’s background.
Each of the undersigned’s questionnaire furnished to the Company is true and
accurate in all respects with respect to such undersigned. Each of the
undersigned represents and warrants that: he is not subject to or a respondent
in any legal action for, any injunction, cease-and-desist order or order or
stipulation to desist or refrain from any act or practice relating to the
offering of securities in any jurisdiction; he has never been convicted of, or
pleaded guilty to, any crime (i) involving fraud, (ii) relating to any financial
transaction or handling of funds of another person, or (iii) pertaining to any
dealings in any securities and is not currently a defendant in any such criminal
proceeding; and has never been suspended or expelled from membership in any
securities or commodities exchange or association or had a securities or
commodities license or registration denied, suspended or revoked.

 

8. Except as disclosed in the Prospectus, none of the undersigned nor any
affiliate of any of the undersigned shall receive any finder’s fee,
reimbursement, consulting fee, monies in respect of any repayment of a loan or
other compensation prior to, or in connection with any services rendered in
order to effectuate the consummation of the Company’s initial Business
Combination (regardless of the type of transaction that it is), other than the
following: repayment of a loan of up to a total of $100,000 made to the Company
by an affiliate of its Chairman, Chief Executive Officer and President, pursuant
to a Promissory Note dated January 16, 2015; reimbursement for any out-of-pocket
expenses related to identifying, investigating and consummating an initial
Business Combination; payment to Lepe Partners LLP, an entity affiliated with
the Company’s Chairman, President and Chief Executive Officer, and/or M. Klein &
Co. LLC, an entity affiliated with one of the Company’s directors, of a fee for
financial advisory services rendered in connection with the identification,
negotiation and consummation of an initial Business Combination, the amount of
which will be based upon the prevailing market for similar services for such
transactions at such time, and will be subject to the review of the Company’s
audit committee pursuant to the audit committee’s policies and procedures
relating to transactions that may present conflicts of interest, so long as no
proceeds of the Public Offering held in the Trust Account may be applied to the
payment of such expenses prior to the consummation of a Business Combination;
and repayment of loans, if any, and on such terms as to be determined by the
Company from time to time, made by the Sponsor or an affiliate of the Sponsor or
certain of the Company’s officers and directors to finance transaction costs in
connection with an intended initial Business Combination, provided, that, if the
Company does not consummate an initial Business Combination, a portion of the
working capital held outside the Trust Account may be used by the Company to
repay such loaned amounts so long as no proceeds from the Trust Account are used
for such repayment.

 

9. Each of the undersigned has full right and power, without violating any
agreement to which he is bound (including, without limitation, any
non-competition or non-solicitation agreement with any employer or former
employer), to enter into this Letter Agreement and to serve as a director on the
board of directors of the Company, and hereby consents to being named in the
Prospectus as a director of the Company, as applicable.

 

10. As used herein, (i) “Business Combination” shall mean a merger, capital
stock exchange, asset acquisition, stock purchase, reorganization or similar
business combination, involving the Company and one or more businesses;
(ii) “Founder Shares” shall mean the Ordinary Shares of the Company held by the
Sponsor prior to the consummation of the Public Offering; (iii) “Placement
Shares “ shall mean the 762,500 Ordinary Shares that are acquired by the Sponsor
for an aggregate purchase price of $7,625,000 (or the 858,125 Ordinary Shares
for an aggregate purchase price of $8,581,250 if the underwriter’s
over-allotment option is exercised in full), or $10.00 per share, in a private
placement that shall occur simultaneously with the consummation of the Public
Offering; (iv) “Public Shareholders” shall mean the holders of securities issued
in the Public Offering; (v) “Trust Account” shall mean the trust fund into which
a portion of the net proceeds of the Public Offering shall be deposited; and
(vi) “Transfer” shall mean the (a) sale of, offer to sell, contract or agreement
to sell, hypothecate, pledge, grant of any option to purchase or otherwise
dispose of or agreement to dispose of, directly or indirectly, or establishment
or increase of a put equivalent position or liquidation with respect to or
decrease of a call equivalent position within the meaning of Section 16 of the
Securities Exchange Act of 1934, as amended, and the rules and regulations of
the Commission promulgated thereunder with respect to, any security, (b) entry
into any swap or other arrangement that transfers to another, in whole or in
part, any of the economic consequences of ownership of any security, whether any
such transaction is to be settled by delivery of such securities, in cash or
otherwise, or (c) public announcement of any intention to effect any transaction
specified in clause (a) or (b).

 



3

 

 

11. This Letter Agreement constitutes the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Letter Agreement may
not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto.

 

12. No party hereto may assign either this Letter Agreement or any of its
rights, interests, or obligations hereunder without the prior written consent of
the other party. Any purported assignment in violation of this paragraph shall
be void and ineffectual and shall not operate to transfer or assign any interest
or title to the purported assignee. This Letter Agreement shall be binding on
each of the undersigned and each of his respective successors, heirs and
assigns.

 

13. This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The parties hereto (i) all agree that
any action, proceeding, claim or dispute arising out of, or relating in any way
to, this Letter Agreement shall be brought and enforced in the courts of New
York City, in the State of New York, and irrevocably submits to such
jurisdiction and venue, which jurisdiction and venue shall be exclusive and
(ii) waives any objection to such exclusive jurisdiction and venue or that such
courts represent an inconvenient forum.

 

14. Any notice, consent or request to be given in connection with any of the
terms or provisions of this Letter Agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.

 

15. This Letter Agreement shall terminate on the earlier of (i) the expiration
of the Lock-up or (ii) the liquidation of the Company; provided, however, that
this Letter Agreement shall earlier terminate in the event that the Public
Offering is not consummated and closed by December 31, 2015.

 

4

 



 

  Sincerely,         /s/ Iain Abrahams Name:



Iain Abrahams       /s/ John Service  Name: John Service        /s/ John
Bernbach Name: John Bernbach       /s/ Daniel Winston Name: Daniel Winston

 

Acknowledged and Agreed:     ATLANTIC ALLIANCE PARTNERSHIP CORP.           By:
/s/ Jonathan Goodwin       Name: Jonathan Goodwin       Title: President and
Chief Executive Officer    

 

[Signature Page to Letter Agreement – Independent Director]

 

 

.5

 

 

